Case 18-29847   Doc 56   Filed 06/26/20 Entered 06/26/20 10:47:58   Desc Main
                          Document     Page 1 of 10
Case 18-29847   Doc 56   Filed 06/26/20 Entered 06/26/20 10:47:58   Desc Main
                          Document     Page 2 of 10



                                  26
Case 18-29847   Doc 56   Filed 06/26/20 Entered 06/26/20 10:47:58   Desc Main
                          Document     Page 3 of 10
Case 18-29847   Doc 56   Filed 06/26/20 Entered 06/26/20 10:47:58   Desc Main
                          Document     Page 4 of 10
Case 18-29847   Doc 56   Filed 06/26/20 Entered 06/26/20 10:47:58   Desc Main
                          Document     Page 5 of 10
Case 18-29847   Doc 56   Filed 06/26/20 Entered 06/26/20 10:47:58   Desc Main
                          Document     Page 6 of 10
Case 18-29847   Doc 56   Filed 06/26/20 Entered 06/26/20 10:47:58   Desc Main
                          Document     Page 7 of 10
Case 18-29847   Doc 56   Filed 06/26/20 Entered 06/26/20 10:47:58   Desc Main
                          Document     Page 8 of 10
Case 18-29847   Doc 56   Filed 06/26/20 Entered 06/26/20 10:47:58   Desc Main
                          Document     Page 9 of 10
Case 18-29847   Doc 56   Filed 06/26/20 Entered 06/26/20 10:47:58   Desc Main
                         Document      Page 10 of 10
